 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     Kevin G. McBride (SBN 195866)
 2   kmcbride@akingump.com
     Brock F. Wilson (SBN 248018)
 3   bfwilson@akingump.com
     4 Park Plaza, Suite 1900
 4   Irvine, CA 92614
     Telephone: 949-885-4100
 5   Facsimile: 949-885-4101
 6   Attorneys for Defendant
     PROJECT LIGHT, LLC
 7
 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   GOLD CREST, LLC, a California        CASE NO. 2:19-cv-6982-RGK (Ex)
     Limited Liability Company,
12                                        PROJECT LIGHT, LLC’S NOTICE
                       Plaintiff,         OF INTERESTED PARTIES
13
           v.                             [F.R.C.P. 7.1 & L.R. 7.1-1]
14
     PROJECT LIGHT, LLC, an Ohio
15   Limited Liability Company; and
     DOES 1-10, inclusive,
16
                       Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
 1         Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure and Local
 2   Rule 7.1-1, the undersigned, counsel of record for Project Light, LLC, certifies that the
 3   following listed party (or parties) may have a pecuniary interest in the outcome of this
 4   case. These representations are made to enable the Court to evaluate possible
 5   disqualification or recusal.
 6         Project Light, LLC, has no corporate parents, and no publicly held corporation
 7   owns ten percent (10%) or more of its stock.
 8         1.     Plaintiff GOLD CREST, LLC
 9         2.     Defendant PROJECT LIGHT, LLC
10
11
      Dated: October 25, 2019                AKIN GUMP STRAUSS HAUER & FELD LLP
12
13
                                             By:    /s/ Brock F. Wilson
14                                                  Kevin G. McBride
                                                    Brock F. Wilson
15
                                             Attorneys for Defendant
16                                           PROJECT LIGHT LLC
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
